     Case 3:21-cv-00808-DWD Document 1-1 Filed 07/15/21 Page 1 of 5 Page ID #4


                                              EXHIBIT A

State of Illinois               )
                                ) ss
County of St. Clair             )

                  UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                      IN SUPPORT OF COMPLAINT FOR FORFEITURE

        I, Larry Brantley, declare under penalty of perjury the following:

        At all relevant times, I have been a Task Force Officer (TFO) with the Drug Enforcement

Administration (DEA). The contents of this Declaration are based on information provided to me

during the course of my investigation from participants in the criminal activity, from other witnesses,

and from other law enforcement officers.

        1.        On January 14, 2021, Drug Enforcement Administration (DEA) Task Force

Officer Brad Blake (TFO Blake) and declarant, while working as part of the DEA Fairview Heights

Operation Trojan Warrior Enforcement Program, conducted a traffic stop on a black 2007 Toyota

Rav4 bearing an Oklahoma registration for improper lane usage. The traffic stop occurred on

Interstate 55 southbound at mile marker 18, in Madison County Illinois. The registration of the vehicle

returned to Wei CHEN, of Elk City, Oklahoma.

             2.   TFO Blake exited the patrol vehicle and approached the passenger side of the

vehicle to make contact with the driver, who identified himself as the registered owner, Wei CHEN.

TFO Blake informed CHEN the reason for the traffic stop and requested CHEN produce his driver's

license. CHEN produced an Oklahoma driver's license and handed it to TFO Blake. Declarant

approached the vehicle behind TFO Blake and retrieved CHEN's identification to start processing the

traffic stop. Declarant returned to the patrol vehicle while TFO Blake remained at the passenger side

window to speak with CHEN.

        3.        CHEN told TFO Blake that he had traveled to New York, New York to visit family.
    Case 3:21-cv-00808-DWD Document 1-1 Filed 07/15/21 Page 2 of 5 Page ID #5


CHEN said he visited with his family for two days and was traveling back home to Oklahoma. CHEN

told TFO Blake he has been traveling to New York for the past five or six years and explained how he

owned a Chinese Buffet restaurant. TFO Blake observed CHEN's vehicle to have a large amount of

paperwork, trash, and food wrappers scattered throughout the vehicle. TFO Blake told CHEN a ticket

would not be issued as he did not believe CHEN was unable to drive.

        4.      During TFO Blake's conversation with CHEN, he believed CHEN to be suspicious of

law enforcement. CHEN told TFO Blake that he was watching the patrol vehicle while he was driving.

TFO Blake believed the presence of the patrol vehicle made CHEN nervous and caused him to commit

the traffic violation.

        5.      While TFO Blake spoke with CHEN, declarant began a query of CHEN's

information in law enforcement databases. Declarant learned that CHEN had a criminal history. In

2012, CHEN was charged with Driving with Invalid/Suspended License in Grapevine, Texas.

Declarant checked License Plate Reader (LPR) cameras on CHEN's Oklahoma registration and did

not locate any pertinent to the traffic stop.

        6.      TFO Blake returned to the patrol vehicle and spoke with declarant about his

conversation with CHEN. Due to training and experience, it is well known to the TFOs that

Oklahoma is now a source location for the cultivation of marihuana. The TFOs believed CHEN's

travel behavior was strange in that he traveled nearly twenty-four hours each direction for a two day

stay. The TFOs believed that CHEN could be involved in criminal behavior due to his nervous

behavior which caused the traffic violation, the odd travel itinerary, and the correlation of traveling to

and from two source locations. The TFOs decided to request consent to search the vehicle for

contraband and to detain the vehicle for a K-9 sniff if consent is not given.

      7.        TFO Blake returned to CHEN's vehicle and returned CHEN’s driver's license and


                                                   2
        Case 3:21-cv-00808-DWD Document 1-1 Filed 07/15/21 Page 3 of 5 Page ID #6


concluded the traffic stop by issuing CHEN a verbal warning. TFO Blake then asked CHEN if there

was anything illegal inside the vehicle and gave examples, including marihuana, cocaine,

methamphetamines, heroin, illegal weapons, and large amounts of United States Currency. CHEN

responded “no” to everything mentioned by TFO Blake. TFO Blake asked CHEN if it was ok if the

TFOs searched the vehicle and Chen refused consent. TFO Blake informed CHEN that the vehicle

would be detained for a K9 sniff. TFO Blake returned to the patrol vehicle while declarant contacted

TFO Jake Degener (TFO Degener) to respond to the traffic stop with his K9 Blu.

         8.     A short time later, TFO Degener and TFO Kyle Waddington (TFO Waddington)

arrived. TFO Degener deployed his K9 Blu and conducted a free air sniff of the vehicle. CHEN

remained inside of the vehicle while K9 Blu sniffed the exterior of CHEN’s vehicle. After completing

the K9 sniff, TFO Degener advised the TFOs that K9 Blu indicated on the vehicle for the odor of

narcotics.

         9.     TFO Kevin Thebeau (TFO Thebeau) and TFO Angelque Sarmento (TFO Sarmento)

arrived on scene after the K9 sniff and assisted with the search of CHEN's vehicle. Upon searching

the rear passenger area of the vehicle, TFOs located several rubber banded bundles of United States

currency inside of plastic grocery bags underneath the rear bench seat. TFOs also located additional

bundles of United States currency inside of plastic grocery bags underneath the front driver’s bucket

seat.

         10.    After locating the United States currency, declarant removed the bags from CHEN’s

vehicle and placed them on the hood of the patrol vehicle. Declarant asked CHEN if the currency

belonged to him and CHEN responded that it did. Declarant asked CHEN if he knew how much

currency was inside of the vehicle and CHEN stated “One-hundred and twenty-thousand.” Declarant

repeated CHEN’s answer to confirm the amount and then asked if there was any more currency inside


                                                 3
    Case 3:21-cv-00808-DWD Document 1-1 Filed 07/15/21 Page 4 of 5 Page ID #7


the vehicle. CHEN stared towards the vehicle, but did not answer. After the United States currency

was collected from the vehicle, TFO Blake secured handcuffs on CHEN for suspicion of Money

Laundering.

        11.    TFO Degener placed the undetermined amount of United States currency into Self-

Sealing Evidence Envelope (SSEE) #M000051284, as witnessed by TFO Waddington. Before TFO

Degener sealed the envelope, he asked CHEN if the United States currency belonged to him and

CHEN responded by saying, yes. CHEN also said the United States currency was not all his and

explained that the currency belonged to multiple people. The envelope was then sealed in the

presence of CHEN by TFO Degener. TFO Degener secured the United States currency in his patrol

vehicle for transport to the Fairview Heights Resident Office (FHRO).

        12.    TFO Thebeau secured CHEN in the front passenger side seat of his patrol vehicle

and transported him to the FHRO for processing. TFO Sarmento transported CHEN's vehicle to the

FHRO for processing. All TFOs left the scene of the traffic stop and relocated to the FHRO to

assist with processing. While en route to the FHRO, CHSN did not say anything pertinent

regarding the case.

        13.    Upon arrival at the FHRO, TFOs escorted CHEN into a secure booking area. During a

more thorough search of the vehicle, declarant located miscellaneous paperwork describing a

marihuana cultivation business named Chen’s Green Farms LLC located in Elk City, Oklahoma.

        14.    After CHEN was processed, TFO Thebeau conducted an audio/video interview with

CHEN.

        15.    On the same date, TFO Sarmento recorded a video of the K9 sniff performed by TFO

Degener and K9 Blu on the seized currency. TFO Degener informed TFO Sarmento that K9 Blu gave

a positive indication for the odor of narcotics on the seized currency.


                                                   4
    Case 3:21-cv-00808-DWD Document 1-1 Filed 07/15/21 Page 5 of 5 Page ID #8


       16.     On January 15, 2021, TFO Degener and TFO Waddington transported the seized

currency to Loomis for an official count. The total was determined to be $146,400.00.

       17. Based on the foregoing, declarant believes that the $146,400.00 in United States Currency

is property which constitutes money furnished or intended to be furnished by a person in exchange for

a controlled substance, or proceeds traceable to such an exchange, or money used to facilitate a

violation of 21 U.S.C. ' 801 et seq.

       Pursuant to 28 U.S.C. ' 1746(2), I declare under penalty of perjury that the foregoing is true

and correct.

       Executed on this 15th day of July, 2021.


                                                      LARRY BRANTLEY
                                                      Task Force Officer
                                                      Drug Enforcement Administration




                                                  5
